Title: Enclosure: James McHenry to George Washington, 10 November 1798
From: McHenry, James
To: Washington, George



War Department10th Novr. 1798
Sir.

It appears by a letter from the President, dated Quincy Octr. 22. 1798, that it will not be in his power to be in Philadelphia ’till near the time fixed upon for the meeting of Congress. In order however to prevent any injury to the public service, as it respects officering the troops, directed to be raised by the late acts of Congress, he has written to me as follows: “If you, and the generals, judge it necessary to appoint the officers of Battalions, before we can have an opportunity to nominate them to the Senate, you may fill up the Commissions with the blanks you have, or if you have not enough, send new ones by post.”
I have thought it proper, in pursuance of this authority, to submit to you a list of all those persons, who have been recommended for commissions in the army, with their letters of pretensions, and also a list of all the officers of the revolutionary army, and to request that you will, with the aid of Generals Hamilton and Pinckney, prepare from these, and any other sources of information, a list of the most deserving and suitable characters, in your estimation to fill the different grades to which the authority cited applies.
I have also, in conformity with my letter to you, dated the 16th of August ulto. to request, that you would submit to Generals Hamilton and Pinckney (General Knox having declined this appointment) the following questions; and that you would be pleased to take the same into your mature consideration, and report to me, the result of your deliberations.
1st. Will it be expedient and proper, to select the officers, and raise the men for the 12 Regiments of Infantry, and 6 companies of Cavalry, from the following districts, & in the folowing proportions or as nearly so, as circumstances will admit?


1.
The officers and men for 4 regiments of Infantry, from within the States of New Hampshire, Massachusetts, Connecticut, Rhode Island and Vermont.


2. 
The officers and men, for 4 Regiments of Infantry, from within the States of New York, New Jersey, Pennsylvania, Delaware and Maryland.


3d.
The officers and men, for 4 regiments of Infantry from within the States of Virginia, Kentucky, N. Carolina, Tennessee, South Carolina, and Georgia.


4th. 
The whole, or a principal part of the officers and men, of the 6 companies of cavalry, from within the district, where it is most likely they will have to serve.


2d. If these questions are determined in the affirmative, then, whether in making the selection of officers, the least exceptionable rule, for determining the numbers to be taken from each State, within the respective divisions aforesaid, will not be, by their relative number of Inhabitants, according to the Census, wherever the application of this Rule, will not introduce the least worthy to the exclusion of more meritorious Characters.
According to this rule, the following table will exhibit, pretty nearly, the proportion of officers and men, to be drawn from the respective States, for the 12 regiments of Infantry.



Infantry.
Lt. Colonels.
Majors.
Capts.
Lieuts.
Ensigns


New Hampshire
396
1
1
4
4
4


Massachusetts
1326
2
4
20
20
20


Rhode Island
192
“
“
3
3
3


Connecticut
663
1
2
10
10
10


Vermont
239
–
1
3
3
3


New York
719
1
2
10
10
10


New Jersey
380
1
1
6
6
6


Pennsylvania
917
1
2
13
13
13


Delaware
126
“
1
1
1
1


Maryland
676
1
2
10
10
10


Virginia
1400
2
4
20
20
20


N. Carolina
630
1
2
9
9
9


S. Carolina
420
1
1
6
6
6


Georgia
140
“
1
2
2
2


Kentucky
140
“
“
2
2
2


Tennessee
86
“
“
1
1
4


3d. Whether, in the present state of things, it is expedient and proper, to proceed immediately to the appointment of the officers, or to suspend their apointment, until the meeting of Congress.
4. Whether, in the present state of our foreign relations, it is expedient and proper, to proceed immediately after the appointment of the officers to recruit the whole of the 12 Regiments of Infantry and six companies of Cavalry. If inexpedient to recruit the whole, then, what part thereof will it be proper to recruit, and in which district or districts of the Union?
5. Whether, if determined that a part only ought to be forthwith recruited, it will be expedient notwithstanding to appoint the whole of the Officers, and whether it ought to be signified to them, that they are not to be intitled to pay &c. previous to being called into active service?
6. Will it be expedient and proper, to withdraw any of the troops stationed upon the Northwestern and Southern frontiers, viz. on the Lakes, between the Lakes and the Rivers Ohio & Mississippi and on the Tennessee and Georgia Frontier bound⟨ing⟩ on the Indians and the river St Mary’s, with a view to reinforce the troops of the seaboard frontier.
7. The stations of the before mentioned troops, and their numbers, will be seen by the annexed return, and letters from Brigadier General Wilkinson. If expedient that any of these should be withdrawn, will it be proper to reinforce them with the two companies directed, by a late act of Congress, to be added to each of the old regiments of Infantry?
8th. What distribution, under the present aspect of affairs ought to be made of the troops and recruits, now on our sea-board frontier; the description, places of rendezvous, stations and numbers of which is exhibited in the annexed return.
9. What number of the troops to be raised ought to be stationed in the respective divisions aforesaid, and in what places.
10. Will it be best for the service and discipline, that the recruits should be supplied by contracts at the inlisting rendezvouses, as now practiced; or to allow to each recruit, a fixed sum per diem, in lieu of his ration, previous to his joining the general rendezvous, or encampment within his division.
11. Ought the Army, when in the field, to be supplied with rations, by means of purchasing and issuing commissions, or by contracts, as at present?
12. What quantity and kinds of Cannon, Field Artillery, military stores, and other Articles necessary to an operating army, such as may be raised, will it be proper to procure, in addition to what is exhibited, as on hand, agreeably to the annexed return, by the Superintendant of Military Stores, and that may be expected to be procured in consequence of the annexed letter from the Secretary of the Treasury to  dated the .
13. Our greatest deposits of artillery and military stores, are at Springfield, Massachusetts, and Philadelphia, Pennsylvania. We are besides forming magazines near Harpers Ferry on the Potomac, Virginia, at Fayetteville No. Carolina. Ought there to be any other places established, for principal magazines than these four, and the subordinate deposits mentioned in the aforesaid return.
As it will be proper, in the course of your deliberations, to ascertain from the Secretary of the Treasury, whether he can furnish the monies necessary for the military service, I enclose an estimate made out some time since, shewing the monies which I thought would be required, and the periods at which it might be wanted, for the maintanence of the old and new army; and to provide certain military articles for which appropriations have been made by late acts of Congress, and for cloathing for the provisional army.
It may also be proper, that you should confer with the Secretary of State, on the subject of our foreign relations, as well as the Secretary of the Treasury on the extent and reliance which may be placed on our resources and finances, to assist you to mature your opinion upon some of the points submitted. I need not add, that the Secretary of State and Secretary of the Treasury, will chearfully give you every information which you may think it necessary to request.
With the greatest Respect I have the honour to be, Sir, your most obedt. & hble St

James McHenry
His ExcellencyGeorge Washington Lieutenant Generaland Commander in chief of the armiesof the United States

